DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew David on April 25, 2022, and subsequent proposal presented on May 13, 2022.

Claims 1-3 and 7-10 of the application have been amended as follows: 

1. (Currently Amended)  An energy operation support system comprising:
	an energy management apparatus configured to manage at least one or more management target configured to consume energy; and
	a user terminal configured to transmit and receive information to and from the energy management apparatus via a network, wherein 
the energy management apparatus includes an energy management controller configured to prepare a question regarding a behavior of a user who uses the at least one or more management target, the energy management controller configured to transmit the question prepared to the user terminal, 
the user terminal includes a user terminal controller configured to transmit a question answer regarding the question received to the energy management controller when receiving the question transmitted from the energy management controller, 
the energy management controller predicts an energy consumption amount of the at least one or more management target based on the question answer received when receiving the question answer transmitted from the user terminal controller,  
when receiving a request-to-send of information regarding a demand response from the energy management controller, the user terminal controller transmits pre-registration information according to the request-to-send to the energy management controller, 
when receiving the pre-registration information from the user terminal controller, the energy management controller prepares a question that induces a behavior of a demand response of the user based on the pre-registration information received and conventional result information regarding the demand response, and transmits the question prepared to the user terminal, 
when further receiving the question transmitted from the energy management controller, the user terminal controller transmits the question answer regarding the question received to the energy management controller,  
when further receiving the question answer transmitted from the user terminal controller, the energy management controller predicts demand response implementation probability of the user and a demand response amount of the at least one management target based on the question answer received, and
when receiving the question answer, based on the pre-registration information, the conventional result information, and the question answer, the energy management controller performs cluster analysis on a behavior of a demand response of the user by question item specified by information on the question answer and predicts demand response implementation probability of the user from a result of the cluster analysis.

	2.  (Canceled)

3.  (Canceled)

	4.  (Previously presented) The energy operation support system according to claim 1, wherein when preparing a question that induces a behavior of a demand response of the user, the energy management controller changes content of the question according to a business category of a consumer who manages the at least one management target.

	5. (Previously presented) The energy operation support system according to claim 1, wherein when predicting a demand response amount of the at least one management target, the energy management controller plans an operation plan for operating electric power of the entire at least one management target based on a demand response amount of the at least one management target predicted.

	6. (Original) The energy operation support system according to claim 5, wherein when preparing the operation plan, the energy management controller evaluates an incentive for the user based on the operation plan planned, and notifies the user terminal controller of information regarding the evaluated incentive as prior information before the user uses the at least one management target.

	7. (Currently Amended) An energy operation support method in a system including:
	an energy management apparatus configured to manage at least one or more management target configured to consume energy, and
	a user terminal configured to transmit and receive information to and from the energy management apparatus via a network,
	the energy operation support method comprising:
a first step in which the energy management apparatus prepares a question regarding a behavior of a user who uses the at least one or more management target, and transmits the question prepared to the user terminal,
a second step in which the user terminal transmits a question answer regarding the question received to the energy management apparatus when receiving the question transmitted from the energy management apparatus in the first step, and
a third step in which the energy management apparatus predicts an energy consumption amount of the at least one or more management target based on the question answer received when receiving the question answer transmitted from the user terminal in the second step, wherein 
when further receiving the question transmitted from the energy management apparatus, the user terminal transmits the question answer regarding the question received to the energy management apparatus, 
when further receiving the question answer transmitted from the user terminal, the energy management apparatus predicts demand response implementation probability of the user and a demand response amount of the at least one management target based on the question answer received, and
when receiving the question answer transmitted from the user terminal, based on pre-registration information, conventional result information, and the question answer, the energy management apparatus performs cluster analysis on a behavior of a demand response of the user by question item specified by information on the question answer and predicts demand response implementation probability of the user from a result of the cluster analysis.

	8. (Currently Amended) An energy management apparatus comprising a controller configured to manage at least one or more management target configured to consume energy, wherein the controller includes:
a question preparation unit configured to prepare a question regarding a behavior of a user who uses the at least one or more management target, the question preparation unit configured to transmit the question prepared to a user terminal via a network, and
a prediction calculation unit configured to predict, when receiving a question answer transmitted from the user terminal, an energy consumption amount of the at least one or more management target based on the question answer received, wherein
when receiving pre-registration information from the user terminal, the question preparation unit prepares a question that induces a behavior of a demand response of the user based on the pre-registration information received and conventional result information regarding a demand response, and transmits the question prepared to the user terminal, 
when receiving the question answer transmitted from the user terminal, the prediction calculation unit predicts demand response implementation probability of the user and a demand response amount of the at least one management target based on the question answer received, and
when receiving the question answer transmitted from the user terminal, based on the pre-registration information, the conventional result information, and the question answer, the prediction calculation unit performs cluster analysis on a behavior of a demand response of the user by question item specified by information on the question answer and predicts demand response implementation probability of the user from a result of the cluster analysis.

	9. (Canceled)

10.  (Canceled)

	11. (Previously presented) The energy management apparatus according to claim 8, wherein when preparing a question that induces a behavior of a demand response of the user, the question preparation unit changes content of the question according to a business category of a consumer who manages the at least one management target.

	12. (Previously presented) The energy management apparatus according to claim 8, wherein when predicting a demand response amount of the at least one management target, the prediction calculation unit plans an operation plan for operating electric power of the entire at least one management target based on a demand response amount of the at least one management target predicted.

	13. (Original) The energy management apparatus according to claim 12, wherein 
when preparing the operation plan, the prediction calculation unit evaluates an incentive for the user based on the operation plan planned, and notifies the user terminal of information regarding the evaluated incentive as prior information before the user uses the at least one management target.


Allowable Subject Matter
Claims 1, 4-8 and 11-13 [renumbered 1-9] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the amended independent claims 1, 7 and 8, wherein the system predicts and further controls energy management in a system resulting from question answer and resulting probabilities resulting from a behavioral cluster analysis.
Dependent claims 4-6 and 11-13, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art for at least the above noted reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CHANDRASEKARAN et al., US Patent Application Publication No. 2016/0132773, focuses on a system which relies on question and answer (QA) input as a basis for controlling predicative energy allocation within a system, while ALBERT et al., “Smart Meter Driven Segmentation: What Your Consumption Says About You”, teaches of a method for predicting user consumption resulting from QA input.  The balance of the references cited in the attached PTO Form-892 focus on using QA input combined with operational and stored user data to generate forecast and predictive results, subsequently used as controlling determinants for managing system agents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571).  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119